 
August 27, 2010






Cincinnati Financial Corporation
CFC Investment Company
6200 South Gilmore Road
Fairfield, OH  45014


Attn: 
Eric Mathews
Vice President and Principal Accounting Officer

          
Re:           Renewal of Expiration Date for $75,000,000 Committed Line of
Credit


Dear Mr. Mathews:


We are pleased to inform you that your committed line of credit has been
renewed.  The Expiration Date, as set forth in that certain Letter Agreement
dated August 31, 2009, and in the Committed Line of Credit Note executed and
delivered pursuant to that Letter Agreement, has been extended from August 29,
2010 to August 28, 2011, effective on August 30, 2010.  All other terms and
conditions of the Committed Line of Credit Note and the Letter Agreement remain
in full force and effect, including pricing and fees.


It has been a pleasure working with you and I look forward to a continued
successful relationship.  Thank you again for your business.


Very truly yours,


PNC BANK, NATIONAL ASSOCIATION




By: /s/ William McDonnell
             William McDonnell


Title:  Senior Vice President




Acknowledged and agreed to by:
 
Cincinnati Financial Corporation
CFC Investment Company
   
By: /s/ Steven J. Johnston
By: /s/ Steven J. Johnston
   
Steven J. Johnston, FCAS, MAAA, CFA
Steven J. Johnston, FCAS, MAAA, CFA
   
Title: Chief Financial Officer, Senior Vice
          President, Secretary and Treasurer
Title: Chief Financial Officer, Senior Vice
          President and Secretary



 
 

--------------------------------------------------------------------------------

 